Appeal by defendants Anthony Carestía and Joseph De Domenico from a judgment of the Supreme Court, Kings County, rendered January 30, 1964 on their pleas of guilty, convicting each of them of violation of sections 974 and 975 of the Penal Law (policy), and imposing sentence. As to each defendant, judgment affirmed. No opinion. The determination of the Criminal Court of the City of New York, Kings County, made Sepetmber 9, 1963, which denied defendants’ motion “ controverting the search warrant ” and to suppress evidence obtained thereunder, was reviewed on the appeal from said judgment. Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.